Citation Nr: 0826889	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  05-38 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right 
elbow disorder.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had service from July 1953 to June 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  In that rating decision, the RO 
denied the veteran's application to reopen a claim of service 
connection for a right elbow disorder.  The veteran's 
disagreement with this determination led to this appeal.

In September 2007, the Board remanded the appeal in order 
that the veteran could be scheduled for a video conference 
hearing before the Board.  In May 2008, this hearing was held 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of this hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  An August 2002 RO decision denied service connection for 
a right elbow disorder (right elbow condition).

2.  Some of the evidence received subsequent to the August 
2002 decision is not cumulative of previously considered 
evidence, relates to a previously unestablished fact 
necessary to substantiate the underlying claim, and raises a 
reasonable possibility of substantiating the claim.

3.  The veteran had surgery upon his right elbow during 
service; the evidence demonstrates that the veteran had a 
right elbow disorder prior to service; the evidence does not 
clearly and unmistakably show that the veteran's pre-existing 
right elbow disorder was not aggravated during active 
service.

4.  The evidence is at least in equipoise regarding whether 
the veteran has a current right elbow disorder that is 
attributable to his in-service elbow surgery. 




CONCLUSIONS OF LAW

1.  The August 2002 rating decision is final regarding 
service connection for a right elbow disorder.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.160(d), 20.1103 
(2007).

2.  New and material evidence has been received since the 
August 2002 rating decision regarding service connection for 
a right elbow disorder; accordingly, the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156(a) (2007).

3.  Service connection for residuals of in-service right 
elbow surgery is warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(b) 
(2007); VAOGPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision, in regard both 
to reopening the claim and granting service connection for a 
right elbow disorder.

Factual Background, Legal Criteria and Analysis:  New and 
Material Evidence

The veteran has asserted that he has a right elbow disorder 
attributable to service.  The veteran filed his initial claim 
for service connection for a right elbow disorder in July 
1955.  The RO denied this claim and the denial was upheld by 
a November 1955 Board decision.  Since that denial, the 
veteran has tried unsuccessfully on several occasions to 
reopen the claim.  In this regard, the RO, in an August 2002 
unappealed rating decision, found that new and material 
evidence sufficient to reopen the denied claim of service 
connection for a right elbow disorder had not been submitted.  
The August 2002 rating decision became final.  See 38 
U.S.C.A. § 7105.

The veteran filed an application to reopen the claim in March 
2004.  In an August 2004 rating decision, the RO again found 
that new and material evidence had not been submitted 
sufficient to reopen the claim.  

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The evidence that must be considered in 
determining whether there is a basis for reopening the claim 
is that evidence added to the record since the last 
disposition in which the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, such as this 
claim, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims file since the last 
final decision in August 2002.  At this stage, the 
credibility of new evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In the August 2002 rating decision, the RO found that the 
veteran was noted to have a right elbow disorder upon entry 
into service, and that during service the veteran underwent 
surgery to repair fascial band tightness from pre-service 
trauma caused by wrestling; the RO also noted that no right 
elbow disorder, other than a scar, was documented upon 
discharge from service.  The RO found no evidence of 
aggravation of a pre-existing right elbow disorder.  

The Board first highlights, that contrary to the RO finding, 
there is no evidence that the veteran was found to have a 
right elbow disorder upon entry into service.  While the 
right elbow is noted in the July 1953 "pre-induction" 
Report of Medical Examination, the clinician completing the 
record noted that the right elbow appeared negative for joint 
of bone pathology and indicated that examination of the upper 
extremities was normal.  As discussed more fully below, 
service medical records document that the veteran underwent 
surgery during service for the right elbow.  After the 
surgery, the veteran had pain and pain on motion.

In addition, since the August 2002 rating decision, the 
veteran has provided testimony regarding how the disability 
was aggravated during service and how his symptoms were not 
alleviated by the surgery in service.  After consideration of 
this testimony, in conjunction with review of the medical 
records of file (including those the veteran resubmitted 
during the pendency of this appeal), the Board concludes that 
some of the evidence that has been received since the August 
2002 rating decision is new in that it was not of record at 
that time and is not cumulative of previously considered 
evidence.  The Board further finds that this evidence is 
material, in that it relates specifically to an unestablished 
fact (in-service aggravation of a pre-existing disability) 
necessary to substantiate the underlying claim for service 
connection.  See 38 C.F.R. § 3.156.  Thus, the veteran's 
claim for service connection for a right elbow disorder is 
reopened.  

Law and Regulations:  Service Connection Upon the Merits

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

A veteran is presumed to have been in sound condition at 
service entrance except as to defects, infirmities, or 
disorders noted, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
service.  38 U.S.C.A. § 1111.  The implementing regulation, 
38 C.F.R. § 3.304(b), similarly provides that "[t]he veteran 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted."  38 C.F.R. § 3.304(b).  A 
veteran thus enjoys an initial presumption of sound condition 
upon service entry if the enlistment records do not reflect 
that the veteran has a disease or injury that subsequently 
becomes manifest during service.  See Wagner v. Principi, 370 
F.3d 1089, 1096 (2004) (noting that "[w]hen no preexisting 
condition is noted upon entry to service, the veteran is 
presumed to have been sound upon entry," but that "if a 
preexisting disorder is noted upon entry to service, the 
veteran cannot bring a claim for service connection for that 
disorder"); see also 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

To rebut the presumption of soundness under 38 U.S.C.A. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service, and that 
the disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003; Wagner, supra.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  The usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment, 
including postoperative scars, absent or poorly functioning 
parts or organs, will not be considered service connected 
unless the disease or injury is otherwise aggravated by 
service.  See 38 C.F.R. § 3.306(b)(1).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background:  Service Connection Upon the Merits

At the "pre-induction" medical examination performed in 
July 1953, the clinician completing the record noted that the 
right elbow appeared negative for joint or bone pathology.  
In October 1953, the veteran complained of locking of the 
elbow.  An October 1953 record indicates that X-rays revealed 
no abnormalities.  A November 1953 record indicates that the 
veteran had audible and palpable clicking in the right elbow 
with flexion to 80 degrees.  A January 1954 record indicates 
that the veteran sought treatment for a stiff elbow.  Another 
January 1954 record indicates that the veteran complained of 
snapping and pain in the right elbow, which had been present 
for two years (thus, prior to service).  This record 
indicates that the veteran struck his elbow on a basketball 
floor.  Examination revealed that there was snapping over 
head of radius upon flexion and extension of elbow.  A 
February 1954 record documents that after two weeks of 
physical reconditioning the veteran felt that the muscles had 
strengthened but that pain, locking sensation, and 
crepitation in motion remained.  

Records dated in March 1954 document that the veteran 
underwent a fasciotomy - triceps fascia on the right elbow.  
The clinician completing these records noted that this 
disability was due to repeated trauma while wrestling prior 
to entry into service.  A post-operative record indicated 
that the veteran had full range of motion and no "snapping" 
present.  

In an April 1954 record, however, a clinician recorded that 
the veteran felt worse after the surgery than before the 
surgery.  A May 1954 record indicates that the veteran 
continued to have pain in the right elbow.  The clinician 
completing the record noted that congenital deformities 
needed to be ruled out.  Another May 1954 record indicates 
that the surgery did not, evidently, improve the veteran's 
symptoms.  X-ray revealed a loose body in the region of the 
lateral collateral ligament.  In another May 1954 record, the 
veteran indicated that his right elbow felt "loose."  A 
June 1954 record documents that due to surgery on the right 
elbow the veteran had "pain, locking, and limitation of 
motion."  The clinician completing this record noted that 
"[u]nder no circumstances is the soldier to perform K. P. or 
any other activity involving strenuous use of the upper 
extremities."

In a June 1955 report of medical examination, completed upon 
the veteran's separation from service, no right elbow 
disorder was marked, other than a scar.  The veteran, 
however, claimed service connection for a right elbow 
disorder almost immediately after separation from service, 
filing his claim in July 1955.

A November 1956 post-service record reveals that the veteran 
had full range of motion of the right elbow, but that the 
elbow was heard to "click" and in some position the elbow 
"apparently locks."  The clinician wrote that the elbow 
should be considered unstable.

In a March 1984 private treatment record, a clinician noted 
that the veteran had a constant feeling of stiffness in the 
elbow.  The clinician documented marked atrophy in the 
muscles of the right arm, with exquisite tenderness over the 
lateral aspect of the elbow.  Flexion and extension were full 
but caused pain.  X-rays revealed multiple abnormalities.  
Diagnosis was "either avulsion of the lateral compartment 
muscles or fracture of the lateral epicondyle."  He noted 
that there also appeared to have been an injury to the radial 
head of the right elbow.  The clinician indicated that the 
veteran had continued pain and functional impairment that 
would be permanent.  

In a statement (received in October 1986 on a VA Form 1-9), 
the veteran wrote that he "did not suffer, as a result of 
this injury, for many years after my discharge" and that it 
had "only been within the last 7 or 8 years when the injury 
reoccurred."

A June 2001 private treatment record indicates that the 
veteran was found to have right elbow tenderness and right 
arm weakness.  Testing revealed that there was developmental 
nonunion of the lateral epicondylar apophysis, but that he 
otherwise had a normal right elbow.

Analysis:  Service Connection Upon the Merits

Although a history of right elbow problems was noted, the 
veteran's pre-induction examination was negative for any 
pertinent abnormal objective findings upon clinical 
evaluation of the upper extremities, which raises a 
presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  In such an instance, as noted above, to rebut this 
presumption, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service, and 
that the disease or injury was not aggravated by service.  
See VAOPGCPREC 3-2003; Wagner, supra.  In this case, there is 
evidence that the veteran injured his right elbow while 
wrestling prior to service.  The Board finds it unnecessary 
to find whether this evidence is "clear and unmistakable" 
as there is not clear and unmistakable evidence that the 
right elbow disorder was not aggravated by service.

The evidence indicates that the veteran's right elbow was 
evaluated at the time he entered service.  No disability was 
found.  During service, however, the veteran's right elbow 
disorder became severe enough to require surgery.  Multiple 
records dated after the surgery document the veteran's 
continued complaints of pain and pain on motion.  Although 
the right elbow disorder was not noted upon his discharge 
examination, the veteran filed a claim for service connection 
for a right elbow disorder immediately upon discharge from 
service.  

Thus, the Board cannot find that the evidence clearly and 
unmistakably shows that the veteran's pre-existing right 
elbow disorder was not aggravated during active service.  
Under such circumstances, the presumption of soundness is not 
rebutted.  

Further, there is evidence of a current right elbow disorder.  
Although there is some indication that the disability has not 
caused functional impairment continuously, other evidence, to 
include the March 1984 medical record, indicates that the 
veteran has a permanent right elbow disorder.  Simply put, 
while it is apparent that the veteran had a history of a 
right elbow disorder upon entry onto active duty, there were 
no abnormal objective findings indicative of functional 
impairment at that time; he began having problems with the 
elbow after basic training, which eventually necessitated in-
service surgery; and he has had recurrent problems with the 
elbow ever since, albeit with significant periods of 
remissions.  The Board finds that the evidence is at least in 
equipoise regarding whether the veteran has a current right 
elbow disorder that is attributable to the right elbow 
surgery he underwent during service.  Therefore, service 
connection for residuals of in-service right elbow surgery is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(b) (2007); VAOGPREC 3-2003; 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for a right elbow disorder is 
reopened.  

Entitlement to service connection for residuals of in-service 
right elbow surgery is granted. 



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


